Honorable William C. Griesbach                                                        01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai


Your Honor,

       My name is Bee Yang and XengXai is a very close cousin of mine. I’ve known my little

cousin ever since I was holding him as an infant in my arms. He is always a helpful working

human being. Doing the right things and getting chores done before getting asked to do so. I may

not know personally what he has gone through in his own personal life, but when he is with me

he shows love, caring, courage, leadership, strength, and honor.




I’ve always seen him as a little brother of my own and I love and care about him much. I

understand that there are restrictions or guidelines for sentencing, but I hope that XengXai is able

to receive a chance in this darkness, so that he can be closer to his family and friends who love

him. As his older cousin, I will do everything in my power to ensure XengXai walks the right

path going forward. Your honor, I truly believe XengXai has the ability to become a great man

and that he deserves to live a full and great life. Thank you for your time for reading this.




Sincerely,

Bee Yang
Bee Yang




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 1 of 8 Document 47-1
Honorable William C. Griesbach                                                    01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai


Your Honor,

My name is Tshaj (Cha) Yang and I am writing this letter to on behalf of my brother, XengXai
Yang. I had the contentment of knowing XengXai throughout my entire life, even through tough
times. I had the pleasure of growing up with XengXai for most of his childhood. I can proudly
say that XengXai is a nice, honest, understanding and enthusiastic person. Whatever the outcome
may be on the sentencing day, I will do as I’ve always done which is to support XengXai
through these tough times. I will do everything I can to help guide XengXai down the right path
to become a better person and to improve his health.



XengXai always had full support from the family and he knows that family is everything. I
highly understand that what XengXai did was immoral at that time, but I also believe in second
chances. It would mean a lot to me and my family that the court find a way to help provide the
appropriate assistance and guidance for XengXai and to allow opportunities for XengXai to be a
better man. Your precious time is much appreciated in considering this letter.



Thank you,

Tshaj Yang
Tshaj Yang




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 2 of 8 Document 47-1
Honorable William C. Griesbach                                                       01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai


Dear your Honor,

My name is Danny Yang. I am a close cousin to XengXai Yang and I’ve known him since he
was a little baby. As a person who watched him up grow up, I can vouch that he is a person with
a warm and open heart. Throughout my whole twenty-eight years of living, I have known
XengXai to be a man with dignity, respect, and honor. He is a family man. Family came before
anything else in his books. He put his parents first and was always doing everything he can to
help ease any burden that may fall upon his family. XengXai was always a hardworking
individual. Despite always being busy, he still found the time to babysit his baby sister, run
errands for his family, and most importantly he still found the time to make everyone laugh and
smile.

I understand how serious this case is, but I would just like to let your Honor know that I’m
willing to help XengXai in any way to make sure he walks on the right path. I want to assure you
that XengXai has a caring family and a newborn baby who awaits his return. Upon his return,
I’m willing to make sure he gets the help he needs to become a better person. Whether that is
getting a job, going back to school, or getting him all the help he needs to improve his life in a
positive way. Give him that opportunity to find his way back to his true self identity and that is a
good and caring person. Thank you your honor for your time and consideration.



Sincerely,
Danny Yang
Danny Yang




         Case 1:19-cr-00067-WCG Filed 02/02/21 Page 3 of 8 Document 47-1
Honorable William C. Griesbach                                                       01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai

Your Honor,

       My name is Jensen Yang and I am the oldest brother to XengXai Yang. This letter to you
will be my honest description of XengXai’s character and a summary of his childhood. As the
oldest sibling, I’ve seen a lot of growth and changes within our family so I can say that I
experienced a lot. Those experiences include watching XengXai grow up and learning about his
character as he matures. XengXai has always inspired me to become a great role model and he’s
given me many reasons to believe that he too would become a great role model for someone else.
I’ve watched him grown to love and care about the people around him and put family as his first
priority. There were many times where I relied on him for babysitting my children and not once
did he denied. He puts others first before himself although he gets nothing in return and he just
smiles with joy. That is not something that is taught, but rather something that comes within your
own heart and I believe XengXai carries that precious trait every day.

XengXai has grown into other people’s lives where his kindness and joy resonates indefinitely.
We remember XengXai as the funny little brother who always puts a smile on our faces and
reminds us that even the smallest things can make our worst days a little better. I admired
XengXai’s motivation for always striving for greatness. He’s always so eager learn and I’ve seen
firsthand from how far he has come. From learning to fix cars on his own, doing projects around
the house, or even learning how to engineer his own mini-projects. I’m always amazed on how
determined he was and I believe he can become something great. I’m faithful that we’ll be able
to give XengXai an opportunity to let him find his true caring character and to leave behind those
negative traits which don’t belong him. Your honor, thank you very much for your time and for
your consideration.

Respectfully,
Jensen Yang

Jensen Yang




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 4 of 8 Document 47-1
Honorable William C. Griesbach                                                         01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai

Your Honor,

       My name is Michael Xiong. I am XengXai’s older brother and I’m writing this letter to
you to express my personal view on him. XengXai has always reminded me of myself for as long
as I’ve known him which is caring, loving, and kind. He was always eager to learn from me and
mirrored my steps in taking the rightful path to a joyful life. From this, he’s proven himself for
the past many years that he’s capable of many great things and becoming an even greater person.
His heart was always welcoming and his mind was always considerate. His family and friends
know of this to be true as there were frequent times when he had acted with true kindness and
out of pure love. There’s no other way to describe him and I truly admire the way he’s grown
into a young wonderful man.

XengXai has never been defined as mischievous, ill-minded, or immoral for as long as I’ve
known him and seen him grow. Those definitions are far from XengXai’s vocabulary and I
believe he has it in his heart to find them forbidden to exist in his life. However, this darkness
had found its way to XengXai’s path and had consumed him of his honest life practices and good
beliefs. We all have battles that we’re dealing with and even in the darkness, there will always be
a light that will present an opportunity as long as we believe in it. I believe that the court will
find that slightest beam of light to carry an opportunity to XengXai so that he’s not completely
left in the dark wondering if he will ever be given a chance to regain his true identity. As his
older brother, I’m given a lifetime of commitment in aiding to his success and recovery. Not a
day goes by that I’m constantly worried and concerned about his well-being. He has yet to
realize what an amazing person he can become, so I kindly invite you to explore the light on this
day to give XengXai a fair and reasonable judgement. As this is not an easy task for anyone, I
completely understand and give my full respect. Thank you for your valuable time and
consideration.

Sincerely,
Michael Xiong



        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 5 of 8 Document 47-1
Honorable William C. Griesbach                                                      01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai


Your Honor,


My name is PaHoua Xiong and I am XengXai Yang’s oldest sister. I am writing this character
reference for XengXai. Despite this wrongful turn in his life, I have seen him grow into such a
caring & loving young adult. He was always my "go to" babysitter. Whenever I needed him to
babysit, he always made himself available. He also loves to watch his other nieces & nephews.
They are so loved by him. He watched our baby sister since the day she was born and helped our
mom a lot. She is now 5 years old. She had asked about his whereabouts after the incident, until
my mom took her to one of his visitations. She misses him dearly.


XengXai is a good person. He always tries to help out when he can. You can always count on
him if you needed him to do something for you, whether it's to fix something or run some
errands. He never expected anything in return. He was just glad that he can help.


I am positive that he will never do anything like this again and I’m willing to help him in any
way. I only wish him well and I hope that he is given an opportunity to prove himself and others
that he’s not a wrongful person.


Thank you your honor for taking the time to read this letter of mine. My family & I will stand by
him & offer the support that he needs as he goes through stressful time of his.


Respectfully,

PaHoua Xiong
PaHoua Xiong




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 6 of 8 Document 47-1
Honorable William C. Griesbach                                                          01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301


Re: Character Reference Letter for XengXai


Dear your Honor,


My name is Pantsais (Pan-gi) and I’m writing on behalf of Xeng Xai, who’s my baby brother.
I’ve known him my whole life and we grew up together until I continued my education at the
University of Milwaukee Wisconsin.

Up until now, he’s been nothing but caring and loving. He cares for my parents’ needs which
include: taking care of our baby sister, taking out the trash, shoveling the snow, and cutting the
grass, basic maintenance around the house and much more.

I really love his passion for fishing and hunting. He always went with my dad, brothers, siblings
or friends as this was a family hobby he grew up loving. I also enjoy fishing, although I may not
be good at it, I’ve always counted on XengXai. He always gave me fishing tips and tricks. Not
only that but he gave me a toolbox set with all the basic fishing equipment as well as one of his
good fishing poles. Whenever we have time, we always almost try to go fishing together which
we have made great memories together.

As his sister, he has never once ever hurt me or my siblings in any way. He’s always been good.
He really shows nothing but love for his family and friends. He’s sort of like me, we love and
care hard because of our family values. We all love and appreciate him as he does a lot for the
family, a lot of things that my siblings and I could not do. He’s matured so much over the years,
and he’s become wiser. I respect and love him a lot as he’ll always be my baby brother. Thank
you for taking the time to read this and I appreciate your efforts and hard work.



Sincerely,

Pantsais Yang




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 7 of 8 Document 47-1
Honorable William C. Griesbach                                                      01/24/2021
125 S. Jefferson St.
Green Bay, WI. 54301

Re: Character Reference Letter for XengXai



Dear your Honor,

My name is Tou Yang. I am his second oldest brother. XengXai was a good loving brother, son,
and friend. He always put his family first and always helped out in every way that he could.
Whether it was babysitting his little nephews or nieces, helping fixing cars, or fixing up around
the house, he was always willing to help others before he would help himself. That is the way I
remembered XengXai and I believe that has always been the code he lived by.



I watched him grow up and he became this caring person who always had this kind heart. It
saddens me to see XengXai to have fallen into this situation. As his older brother, I worry and
care about him very much. I’m willing to help XengXai in any way in order to improve his life
and to become the caring and loving person that he has always been. Thank you for your time
and considerations your honor. I hope this letter finds you well and I wish you well.



Sincerely,

Tou Yang




        Case 1:19-cr-00067-WCG Filed 02/02/21 Page 8 of 8 Document 47-1
